 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDEdnor Home Care,Inc.andLocal 819, InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America.Case 29-CA-1139524 September 1985DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND JOHANSENOn 10 June 1985 Administrative Law JudgeHarold B. Lawrence-issued the attached decision.The General. Counsel and the-Respondent filed ex-ceptions and supporting briefs, and the Respondentfiled an answering. brief to the General Counsel'sexceptions.The National Labor Relations Board has delegat-ed its authority. in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions- and briefs,and hasdecided to affirm the judge's rulings, findings, I andconclusions2and to adopt the recommended.Order.'Local 819, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America (theUnion) as the bargaining representative of its drivers andwarehousemen because Respondent's principal reviewedauthorization cards and discussed contract terms with theUnion's business agent but thereafter withdrew its recog-nition and refused to bargain with the Union; and that itviolated Section 8(a)(1) and(5) of the Actin that JamesWilliams, Respondent's vice president and agent, solicit-ed grievances, promised employees various medical andother benefits if they abandoned the Union and warnedthem that it would be futile for them to remain in theUnion.The Respondent's answer denies that recognition wasextended to the Union and subsequently withdrawn anddenies the commission of any wrongdoing by Williams.The parties were afforded full opportunity t6 be heard,to call,examine and cross-examine witnesses,and to in-troduce relevant evidence. Posthearing briefs 'have beenfiled on-behalf of the General Counsel and on behalf ofthe Respondent.On the entire record, including my observation of thedemeanor of the witnesses, and after consideration of the-briefs- submitted, I make the following,FINDINGS OF FACTORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, EdnorHome Care, Inc., Bethpage, New-York, its officers,agents, successors, and assigns, shall take the actionset forth in the Order.,-'The General Counsel has excepted to some of the judge's credibilityfindingsThe Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrectStandardDry Wall Products, 91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir1951)We have carefully examined the record and find no basis for re-versing the findings8 In adopting the judge's finding of an 8(a)(1) violation as to the Re-spondent's solicitation of grievances and promising of benefits,we rely onour decision inAce Hardware Corp,271 NLRB 1174 (1984)Elias Feuer, Esq.,counsel for the General Counsel.Henry L. Goldberg, Esq.andJanetM. Connolly, Esq.(Goldbert & Goldberg, Esqs.),Rockville Centre, NewYork, for the Respondent.DECISIONSTATEMENT OF THE CASEHAROLD B. LAWRENCE, Administrative Law Judge.This case was heard before me in Brooklyn, New York,on 6 and 7 February 1985. The charge was filed andserved on 24 August 1984. The complaint was issued on2 October 1984. The complaintas issued and as subse-quently amendedon motionat the hearingalleges viola-tion of Section8(a)(1) and(5) of the National Labor Re-lationsAct (the Act), in that RespondentrecognizedI.JURISDICTIONThere isno issue asto jurisdiction, the Respondent'sanswer having admitted the allegations pertaining there-to.Accordingly, I find that the Respondent is and hasbeen at all material times an employer engaged in com-merce withinthe meaningof Section 2(2), (6), and (7) ofthe Act and that the Union is and has been at all materialtimes alabor organization within the meaning of Section2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICES1A.Withdrawal of RecognitionThe Respondent sells and distributes oxygen tanks andrelated home health care products. At the time of theevents involved in this case, its office and principal placeof business was located in Plainview, Long Island, NewYork, from which it has since relocated to Bethpage,New York. It is one of several business concerns ownedby a partnership whose principal partners are SimonShink and Alan Leffler.Simon Shink is a pharmacist licensed in the State ofNew York. His business interest, in partnership withAlan Leffler, includes three drugstores in nearby LongIsland towns, three real estate corporations, and EdnorHome Care, Inc. He divides his time between these en-terprises, but spends most of his time in the drugstores,where he frequently fills in as relief pharmacist. He tries,not always successfully, to spend 1 day a week-or 8iThe matters narrated without evidentiary comment are those factsfounds by me on the basis of admissions in the answer,data contained inthe exhibits, stipulations between counsel, undisputed or uncontradictedtestimony,and, in instances where discrepancies in the testimony did notwarrant discussion,the testimony which I have credited276 NLRB No. 42 EDNOR HOME CARE-hours-at Ednor.When he is there, he uses James Wil-liams' office.Williams,:a vice president and 10-percentstockholder,actually runs Ednor.He is there throughoutevery business day, supervises the operations,includingthe dispatch of trucks and. the delivery operation,'hiresand fires employees,gives them raises,and for the mostpart does these things without advance consultation withShink or Leffler.Shink and Leffler eachhold 45-percentof theoutstanding stock of,Ednor.On 8 August,1984,2 Shink was at the Ednor premiseswhen he was visited by Robert Scalza,a business' agentof theUnion,who claimed to represent Respondent'sdrivers and warehousemen.The Respondent stipulated atthe hearing that all drivers and warehousemen employedby Respondent at its Plainview facility(which has sincebeen moved to Bethpage),exclusive of all clerical em-ployees, guards and all supervisors as defined in Section2(11) of theAct, and exclusive of all other classificationsof employees constitute'a unit appropriate for the pur-poses of collective bargaining.-At the time'of Scalza'svisit,Williams was not at thepremises and -Shink was using his office.Their conversa-tion lasted about 45 minutes.Scalza had met with 11 ofEdnor's12driversandwarehousemen on Saturdaymorning,4 - August,in- a park.They'all 'signed cardswhich were in the form of applications for membership'in the Union. On 7' August,the Union prepared a letteraddressed to Ednor"confirming" that a majority of theemployees of Ednor "have designated Local 819,I.B. ofT., as their sole and exclusive bargaining agent.Pleasecontact us within three(3) days so that we may discussthe working conditions of your employees."Scalza gave Shink a copy of the letter requesting rec-ognition.Shink reviewed the authorization cards. Hethumbed through them twice,-the first time for about 1minute and the second time,while continuing the discus-sion with Scalza,for another 2 minutes.In the course oftheir discussion Shink asked a number of questions regarding the probable nature and extent of the union de-mands and requested that Scalza furnish a blank form ofthe union contract.At one point in the discussion,Scalzamentioned the number of paid holidays that would bedemanded and Shink asked if the Union would accept alesser number, to which"Scalza responded that that was asubject that could be negotiated. At the conclusion oftheirmeeting,Shink advised Scalza that he had to dis-cuss the matter with his partners and told Scalza to getback to him in about 2 weeks.Scalza delivered a copy of,the union form contract on 14 August, at which timeonly Williams was present at the premises. Even by Scal-za's account,Williams said nothing which would haveimported a decision by Respondent to recognize theUnion.On 23 and 24 August Scalza had brief telephoneconversations with Williams, in which Williams told himthat Respondent had decided not to recognize the Unionand that he believed the men'did not want the Union.The General Counsel contends that Shink extendedrecognition to the Union, `arguing that he had held aninitial discussion with Scalza respecting the terms of the2All dates hereinafter mentioned are in 1984 except as otherwisestated393proposed first contract,_and that his subsequent refusal togo forward with the negotiations constituted an unlawfulrefusal to bargain. His view that -Shink recognized theUnion is, however, based on a strained and exaggerated-interpretation of the, actual testimony.In his posthearing brief, the General Counsel summa-rizes Scalza's testimony in such a fashion as to create theimpression that Shink and Scalza negotiated. the terms ofan agreement respecting a major medical plan, a pensionplan, paid holidays and paid vacations, and he states thatat one point "Shink then seized the initiative." Scalza'sactual testimony does not support the General Counsel'sinterpretation of it. The two men had a discussion andthe points mentioned were touched on, but in all in-stances the touch- was extremely light and hardly in thenature of serious give-and-take negotiation. The partiesdid not,, as contended, by `the General Counsel, agree tomeet 2 weeks after Scalza delivered a document whichtheGeneralCounsel refers to as "the contract" butwhich was actually only a union contract- form with theeconomic terms left blank. Scalza's testimony was -thatShink asked him "if I could" give him some time to lookitover and discuss-it and Tasked him how much time hewould need and he said two weeks . . . . Time to lookover the contract and discuss it, and I said I would getback to him and set up another meeting." Shink testifiedthat he told Scalza to get back to him in about 2 weeks.No second meeting was -scheduled. -A fair reading ofScalza's testimony amply supports Shink's version of theevent to the effect that everything was left up in the air.There is no question whatsoever about the purpose forwhich the contract form was made available: it was con-cededly furnished solely to familiarize Shink with thelanguage.I cannot find that such a form was deliveredfor any other purpose. ' It contained no matter reflectingnegotiation between the Union and the Respondent.The General Counsel's presentation is-devoid of anyevidence' that Shink ever expressly told Scalza that herecognized 'the Union as the collective-bargaining repre-sentative of Ednor's employees or that he said anythingfrom which the intention to' recognize the Union can rea-sonably be inferred-that is, without torturing the facts'to fit the, theory. Scalza's testimony, for example, is ex-tremely vague-as to what it was that Shink was supposedto let him know in 2 weeks. The General Counsel saysScalzawas'supposed to check back to see about theterms of the contract, thus importing recognition, thoughconcrete contractual proposals had not been discussed.The Respondent says the very question of recognitionwas the subject matter regarding which he was to call.Shink's testimony is somewhat more explicit, thoughboth he and Scalza tended- to testify in vague termsabout it.The evidence adduced by the Respondent convincesme that Shink did ' not intend to and did not recognizethe Union. I credit Shink's.te-stimony that he told Scalzathat he needed 10 days to 2 weeks "to make a decisionon the matter," a statement which he made in direct re-sponse to Scalza's request for recognition of the Union asthe bargaining agent. -I credit his testimony that he spoketo Scalza in order to obtain as much information as pos- 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDsible.He obviously saw, from his examination of thecards, that his"employees overwhelmingly favored theUnion; in order to head off the Union, it was necessaryto know what the men were looking for (and willing toaccept) as compared with their expectations of what theUnion could obtain for them through collective bargain-ing.He did not waste time. Paul Brown, a witness calledby Respondent, testified that on 8 August Shink calledhim into the office (an event which had never happenedbefore) and interrogated him by asking him, "Why,what's the problem? What grievance does anyone have?What complaints do they have? What gripes do theyhave?"-The Respondent went to great lengths to establish thatShink's conduct during his conference with Scalza waswithout significance because he lacked experience inunion matters and did not know the employees- in theunit, thus precluding his.concluding, from his examina-.tion of the cards, that the Union had demonstrated that itrepresented a majority of the employees in the unit. Un-questionably, he was somewhat remote from the driversand warehousemen. - The General Counsel establishedsome slight experience on the part of Shink in connec-tion with grievancesand signingof collective-bargainingagreements negotiated by others.. Frank Corona, a driver,testified thatmost of the drivers who attended, the Re-spondent's 1983 Christmas party did not know whoShink was and that their conversations with him for themost part involved nothing more than greetings. Shinktestified that the cards were "meaningless" to him and sohe actually only examined the two or three top cards ofthe batch that Scalza handed to him. I find the conten-tion that Shink's statements and actions are devoid of sig-nificance as a knowledgeable acquiescence in union rep-resentation of the unit to be highly implausible. Three,minutes is a long time for a man with Shink's education-al,professional,and business background to' spend exam-ining two or three cards containing identical printed in-formation.He has participated in grievance proceedingsin his other business enterprises over the years and ap-parently he was signatory to earlier collective-bargainingagreements with District 1199 of the National Union ofHospital and Health Care Employees, AFL-CIO, one ofwhich is in evidence. Furthermore, though he only spent1day a week at Ednor, the cumulative total -of such timeover the years is considerable and he knew the names ofat least three of the long-term employees. Since he wasright in the Ednor office at the time he examined the8On the basis of Brown's testimony in this regard,the General Coun-selmoved to amend the complaint to allege that"On August the 8th,1984, the Respondent,by Simon Shink,itspresident and agent at itsPlainview facility,interrogated employees concerning their membershipin and support for the Union " The motion was denied for the reason thatitentailed incorporation into the complaint,at an extremely late stage ofthe proceedings,of 'a new allegation which had not been fully litigatedand could not be litigated without allowing the Respondent time to pre-pare its defense,necessitating a resumption of the hearing at a later date.Thiswould have been unwarranted in- view of the likelihood that thenew allegation would stand or fall with the others on the basis of thewhole record, so that the outcome of the case as a whole,in terms ofeffectuation of the policies of the Act,would not be affected either bythe addition or the exclusion of the new allegation even though the evi-dence of the interrogation would be considered in deciding the merits of.the existing charges.cards, verification of the signatures of employees whomhe did not know personally and their status as employeescould have been accomplished easily. He patently didnot suspect fraudulent behavior on Scalza's part or doubtthe authenticity of the cards. I conclude that Shink ac-cepted Scalza's representation that the cards were signedby his employees and looked through them. He did not,however concede the existence-of a majority in' favor ofthe Union.Scalza madeno such claim. I fail to see thatrecognition of the Union has been proved by a prepon-derance of the evidence.There are two importantomissionsfrom the evidenceadduced in support of the General Counsel'scase.First,there is no statement attributed to Shink which even re-motely connotes recognition of the Union. Second, thereisno explicit testimony by Scalza that when he partedfrom Shink it was with the understanding that he wouldcontact Shink in 2 weeks respecting contract terms.Furthermore, the postconference conduct of the par-ties, both the Respondent and the Union, imported a lackof recognition. On the one hand, Scalza's conduct afterhismeeting with Shink was not that of a man who wasoperating under the impression that his Union was recog-nized by the Respondent. He made no statements to theemployees indicating that the Union had been recog-nized; instead, he indicated to them that the question wasstillopen. He did not testify that he ever informed theemployees that the Union had been recognized. FrankCorona, a driver to whom Scalza made reports on hisprogress,gave. highly contradictory evidence on hispoint.He initially testified that shortly after- Scalza metwith Shink, Scalza telephoned him at home:-Q. What did he say to you?A. That Sy recognized the Union.-That was the last clear statement that he made in thecourse of his testimony.When he was -subsequentlyasked whether Scalza had given him any understandingthat the Unionwas "in," he indicated a complete lack ofany such impression. He then testified that Scalza calledhim after he had met with Shink and told him that Shinkhad looked at the cards. According to Corona, "At thetime he didn't know anything because there was no dateset."Corona was vague about a lot of things except one:Q. Did Mr.Scalza ever indicateto you that theunion-that the company was now a unionizedshop?-A. No, he-never said that.Q. Did he say anything that would give you anindication that the union was now in? -A. No, he never-he said we had a good shotthough..Q. But he didn't say it was in yet?A. No, he never said that it was actually in.The "good shot" resulted from the fact that- Shink had"looked at a few of the cards." Though the GeneralCounsel contends, in her posthearing brief, that Scalzawas "unequivocal in his belief that on - 8 August, Re- EDNOR HOME CAREspondent had recognized the Union" the fact is that hewas extremely tentative about it. Scalza did not say it toCorona and he testified only.that theissueof recognitionwas settled as far ashewas concerned. Corona's testimo-ny, considered in its entirety, affords no warrant for theGeneral Counsel'sassertion that Scalza"informed theunit employees". that Respondent had recognized theUnion. Scalza's statement to the employees was that "itlooked better than we had thought" and that is a clearmanifestation of the extent of his own- doubts about thematter. Scalza testified that he had maintained a carefulsilence while Shink toyed with the cards-hardly an ap-proach brimming with confidence.In fact, Corona's testimony supports Shink's testimonythat he examined only the top two or three cards andthus removes even the inspection of the cardsas a basisfor implying recognition.Of course, Scalza did not claim to do any of the thingsthat a business agent would normally.have done on ob-taining recognition from an employer. He did not testifythat any contract proposals were prepared, or pertinentrecords opened in the Union's office, or some kind ofnotice given to the members of the unit or any of thethings that normally take place upon recognition of aunion and the institution of a new 'collective-bargainingrelationship.'His - reticence in this regard,iscogent, evi-dence that,Shink had not recognized the Union and thatScalza did not think he had. ' .The Respondent's conduct, of course, was uniformlyinconsistentwith the notion of recognition. There wasno express recognition. There was express refusal of rec-ognition:'when Scalza telephoned Williams'about a weekafter delivering the form contract, Williams told him thatRespondent would not recognize the-Union.Shink's edu-cational conference with Scalza was followed by consul-tation with his business associates and an approach to theemployees.by Williams,' which is discussed below..To hold,in 'these circumstances,that by examining thecards Shink recognized the Union would be to advanceform over substance in precisely the manner which theGeneral Counsel, in her posthearing brief, says the Boardavoids. She concedes that to find recognition an employ-er's actions in .direct response to a majority union's re-questquest for recognition must be consistent with the idea of,recognition.Shink'sactions-delay,equivocation, andhavingWilliams meet with the employees in a hurry-are wholly inconsistent with peaceful recognition in con-formity with-supposed past practice. This is borne out. inthe very cases cited by the General Counsel. InSons,134 NLRB 709 (1961), enfd. 308 F.2d 687, 692 (9thCir. 1962), the employer expressly agreed with the unionto a check of the, signed cards. The General Counselcites the case for the proposition, that an employer doesnot have an absolute right to insist on a Board electionwhen there is no reasonable doubt of a union's majorityand of the appropriate- unit. That is not what the case.held, for the, employer was not found to have violatedSection 8(a)(5) of the Act. -In the present case, the appro-priateness of the unit was disputed until a stipulation wasarrived at during the hearing.InSnow & Sonsthere wasa doubt of. the Union's -majority, which is why a checkwas agreed upon: InJem Mfg.,156 NLRB 643 (1966),395 -the employer's -attorney requested .a copy of the unionproposals. InGregory Chevrolet,258 NLRB 233 (1981),the employer expressly agreed to recognize.the union ifhe satisfied himself, that the employees had not been co-erced by theunion: InJerr-Dan Corp.,237 NLRB 302(1978), enfd. 601 F.2d, 578 (3d Cir. 1979), the employerexpressly conceded that the union had signed up all the -employees and asked the union representative what had .to be done next.More pertinent-to the present case isTrevose FamilyShoe Store,235 NLRB 1229 (1978), in which the com-plaint of violation of Section 8(a)(5) of the Act foundedon a conference between a union business agent and themanagement was dismissed for failure to establish thatduring such conference there was any agreement orcommitment on the part of the employer's principal torecognize the union on the basis-of the signed cards or toengage in contract negotiations, or even to concede theexistence of a majority. The facts are strikingly similar to.,-those of the instant case, with the exception of the eventshereinafter discussed.The General Counsel makesan interesting argumentthat there occurred some sort of constructive recogni-tion, based on the proposition that once the door is open`to negotiations, even if unwittingly,negotiationsmust ,continue with the union for a reasonable period of time.I have, of course, found that negotiations, consciously orunwittingly, did not take place. In the same veins he hasput forth an argument that Shink's testimony that he wasfeeling Scalza out was simply a depiction of Shink's stateof mind and does not protect him because he never saidoutright to Scalza that he_ would consult his partnersabout recognition and get back to'Scalza.This puts theburden on Shink to overtly,negate recognition in a con-ference such as the one he had with Scalza,and that isnot what the pertinent cases have held. They have putthe burden on the General Counsel to prove that in sucha conference an employer,has made some statement ordone some specific act which clearly imports recogni-tion.-(The General Counsel also argues that'it was to somedegree incumbent on Shink, to express whatever doubtshe had about the cards when. he examined them. I havealready noted that verification was a simple' matter andin ordinary circumstances it can be presumed that an em-ployer knows his employees.In addition,a businessagent would not be expected to exhibit signature cardswhich were not authentic,even if some question mightarise as to the manner in.which thesignatureswere ob-tained. The -issue, however, is not whether recognition ofa majority representative has been unlawfully withheld.The issue is whether an express recognition was unlaw-fullywithdrawn. The case was tried and briefed on thatbasis.),Recognitionof the Union 'by Shink, by word or deed,has not been established by 'a preponderance of the evi-dence'.'-,I therefore find that the Respondent did not extendrecognition to the Union and consequently did not vio-lateSection 8(a)(5) by any withdrawal of recognition.,thereafter. . 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. Solicitationof Grievances,Promises,and Warningsthat UnionizationWould Be FutileThe great difference between the'situation herein andthe circumstances of cases such asTrevose Family ShoeStore,235 NLRB 1229 (1978), is that Respondent's be-havior following the Shink-Scalza encounter was whollyunlawful. In-Trevose,itwas expressly found that subse-quent to respondent's refusal to recognize the union, itdid not commit any unfair labor practices designed to de-stroy the union's claimed majority or which made a fairelection unlikely. The evidencein the instant case tells avery different story.Williams quickly let the employeesknow he wanted to meet with them and he made a seriesof statements designed to undercut the union's demands.Two weeks after Shink's meeting with Scalza, andabout I week after Williams told Scalza that Respondentwould not recognize the Union,a meetingof all of thedrivers and warehousemen took place in Respondent'swarehouse.Itwas held on working time,beginning at 8a.m.-and lasted about an hour and a half.Williams spoketo the men during themeeting.Unquestionably, the. initiative .forWilliams' appearanceat the meeting came from Williams himself. FrankCorona testified that there was a great deal of unpleasanttension inthe shop.In his words,"Itwas a point wherethings were really bad and Jim said he would like to talkto us." He asked if it was all right to sit down and talkand in effect he called the meeting,although attendancewas a voluntary matter. "Paul Brown,then a driver but a dispatcher since Janu-ary 1985, testified that word got around that there wasgoing to be a meeting. Where the impetus for the meet-ing came from is apparent in his testimony that Williams"was surprised by all of this happening and everything.He didn't realize what was going on, and he wanted toknow what was happening."He also testified,"He justwanted to hear from us."Williams testified that there was a period of coolnessfor about 3 weeks; then "the drivers asked me to cometo a meeting in the warehouse."He then presented acontradictory story in which he first testified that adriver named Dan Weininger asked him to sit down withthe' drivers,and explain management's "side of the issue,"but he declined stating that "my hands are bound bylaw, I cannot do something like this."In the same sen-tence, however, he continued with the assertion thatWeininger asked if it was all right to invite him to ameeting, whereupon he said he would be there.The testimony of several witnesses establishes thatbefore the Union came on the scene there had been peri-odicmeetings of the drivers with Williams, but thesemeetings appear to have been primiarily concerned withworkaday problems such as the quality of maintenanceservice by the truck rental agency. Questions of medicalbenefitshad been raised in the past, but had beensloughed off by promises by Williams' to look into it. Hedid, but never reported the results of his investigations tothe men.Thistime it wasdifferent.According toWilliams, there were 11 drivers andwarehousemen in the meeting when he appeared. Hetold them that his hands were tied and he was under in-structions from counsel as to what he could and couldnot say. He listened to what they had to say, talked tothem about unions without reference to any specificunion,"about what is going on with a lot of unionstoday,"and union dues.He refrained from criticisingunions.He went on:.. . and I talked about problems that we had id thepast and'problems when were addressed to me Itook care of them. I talked about my open doorpolicy.Ithad always beenexplained.to them thatwhenever they had a desire to' talk we could workthings out. . . .that there is not one person in thisroom that hasn'tcome to me on a personal basiswith either a grievance or a problem that weweren't able to address and I didn't think that theyshould forget that at this time.Williams characterized the meetings previously held as"drivers'meetings" necessitated by turnover of driversand devoted to scheduling,adding drivers,instruction re-garding equipment, truck safety, brake safety, mainte-nance,servicing,"grievances with the trucks, problemsthat they had with their scheduling and so on."Williams testified that he avoided committing himselfto any promises to the drivers and warehousemen, espe-ciallywhen someone raised the question of major medi-cal coverage.According to Williams,"I told them again,Icannot promise you anything.We would have to seewhat the results of this union situation turns out to be."Other subjects covered at the meeting included schedul-ing . of days off,, vacations, and lunch hour pay. He wasthen asked to leave the meeting. The meeting continuedfor another 45 minutes,at which time he was called backin and told"that their decision at that time was to takethe side of the corporation and not the: union." FrankCorona was the driver who advised him of this decision.According to Williams, Corona declared that:They understood the position that I was in as far aswhat I could say and what I could not say and thatthey believed that I would do the right thing andthat they would come to the side of Ednor Homecare versus going with the Union.-They told him they had elected somebody to call theUnion "and tell the official to tear.up the cards they hadsigned.Williams denied making,any promises or threats to theemployees..However, the remarks made by Williams to the em-ployees on this occasion were not as devoid of emotionalcontent as he at first indicated.Later in his testimony hefleshed out the scene and providing a clearer idea bothas to who was in charge and how things went:Iopened up the meeting by thanking -them forgiving me an opportunity to talk to them; expressedmy hurt of what was transpiring between manage-ment and labor at this point,and at that time, I saidthat, "I have to be very careful of what I say to EDNOR HOME CAREyou right now. I am restricted by law of what I cansay and what I cannot say to you "I told them that I was very upset to the fact thattheywere trying to organizea union.I let themknow that I had no idea that this was occurring. Ialways felt that we could iron out our own prob-lems, and wanted to know why? What has hap-pened to make it different?Frank Corona, the employees' spokesman quoted byWilliams, testified that the proposition that they couldwork out their problems among themselves and did notneed a unionto do it was advanced by Williams, whoexamined a prepared list of their problems and said theyshould have come to him before seeking outside help, be-cause they can always talk. The list included items suchas pension and major medical benefits, wage increase,and safer trucks. Shortly after the meeting, a permanentgrievance committee was established to discuss such mat-terswithWilliams on.a more regular basis. Corona as-serted that the committee was Williams' idea: instead ofeverybody coming directly to him, they could bringtheir problems first to the committee which would thenbring them to him. Testimony by Brown tended to showthat the drivers themselves set up this grievance commit-tee, but I found his testimony on that point vague and.undependable. Even if they themselves did set up thecommittee and designate its members (though testimonythat it was appointed on seniority did not stand up) Iconclude that the impetus for its formation neverthelesscame from Williams.Corona's testimony furnishedmany illuminatingdetailsof the meeting. Whereas questions of medical and dentalinsurancecoverage had been raised at earliermeetingswithWilliams, without result, on this occasion Williamslistened to all their wants, promised to look into themand noted thattheywere problems which they. couldwork out themselves and did not need a union to workout for them. On cross-examination, Corona testified thatWilliams told them to get together and draw up a list oftheir problems;thiswas done at the meeting. The listwas thus prepared directly at the instigation of Williams.The list was given to him. According to Corona, he readthe list and returned it to them.Paul Brown testified that he had no knowledge of anylistbeing prepared or given to Williams. According toBrown, during the period that Williams was out of themeeting,themen sat around and talked about theirgripes and what they wanted. He also estimated the du-ration of Williams' absence from the meeting as consider-ably less than the - periodWilliams himself testified to.However, even according to Brown's reluctanttestimo-ny, the impetus for the preparation of the list came fromWilliams himself. He testified that Williams "just basical-lywanted to know what our gripes were." BrownquotesWilliams as saying, before he left themeeting,"Talk it-over.I am goingto leave the room so that youguys can talk." Though Brown is uncertain about the de-tailsof Williams' return to the meeting, he appears tohave been invited to return to themeeting.The testimony of Williams and Brown skirts aroundthe important questions of who was really running the397meeting and what Williams was communicating to 'theemployees, but the impression is inescapable that in tell-ing the men that his hands were tied Williams sent thema signal to interpret his concern for their problems in themost favorable light-as promises of action to come-and that action on and solution of the problems they hadraisedwere stalled by the impending question of unionrecognition. He did say explicitly that they could resolvetheir problems better by themselves and promoted theestablishment of an apparatus whereby an on-going dia-logue could ensue between management and the driversand warehousmen, without an intermediary.Accordingly, I find a clear and serious violation ofSection 8(a)(1) of the Act by reason of Williams' solicita-tion, grievances and promises of benefits. I find, howev-er; that there is no evidence that he at any time toldthem that it would be futile for them to maintain theirunion membership. His talk to them appears at the veryleast to have convinced them that there was no advan-tage to them in maintaining their union membership, forhe was promising them the same benefits the Unionwould obtain for them, but that is not the same thing astelling them it would be futile for them ' to belong to theUnion.C. Refusal to BargainThe complaint herein alleges violation of Section8(a)(5) of the Act in that Respondent withdrew its recog-nition of the Union as the exclusive collective-bargainingrepresentative of the employees in the unit and in that itrefused to bargain with the Union. Though it is clearfrom the foregoing analysis of the evidence in this casethat Shink did not extend recognition to the Uniori in thecourse of his conversation with Shink, either by sayinganything or by looking at the cards,it isequally clearthat the Union as of 8 August represented a majority (infact all) of the drivers and warehousemen, a fact eitherknown or easily ascertainable by Shink, and which wasin any event confirmed by Williams' identification of em-ployees' signatures on 12 of the cards. It is clear thatafter Scalza's visit the partners consulted and that there-afterWilliams, the 10-percent partner, embarked on acourse of action designed to destroy the union majority.The legal consequences_ , of such behavior by an em-ployer confronted with a demand for union recognitionhave been elucidated in the Board's decisions over thecourse of many years. Though I did not considerSnow &Sons,134 NLRB 709 (1961), applicable to the circum-stances of Shink's conversation with Scalza, I note thatthe decision expressly recognized that an employer's-right to insist on a secret-ballot election to determine theemployees' bargaining representative in spite of the pres-entation of cards signed by a majority is lost when theemployer's insistenceon an election is for the purposeonly of gaining time to dissipate the union majority.InLinden Lumber Division v. NLRB,419 U.S. 301(1974), the Supreme Court held that the union has theburden of invoking the Board's electoral procedureswhen an employer refuses recognition on the basis of au-thorization cards purportedly signed by a majority of theemployees,unlessthe employer "has engaged in an unfair 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDlabor practice that impairs the electoral process." (419U.S. at 310.)The general proposition that an employer who en-gages in unfair labor practices tending to destroy theunion'smajority and seriously impede an election-maynot- insist on an election as a condition precedent to bar-gaining isset forth inNLRB v. Gissel Packing Co.,395U.S. 575 (1969).'It cannot be said, however, that the cir-cumstances of the Respond'ent's behavior in this caseplace the situation within the category of "outrageous"and "pervasive" unfair- labor practices which inherentlyjustify a bargaining order underGissel.In and of them-selves,Respondent's actions fall withinGissel'sclass of"lessextraordinary" and "less pervasive" violations.They clearlywere of a nature tending to undermine theUnion's majority. It is not clear, however, -that they tendto impede the electoral process.TheGisseldecision requires an investigation with re-spect to the extensiveness of the unfair labor practices interms of past effect on election conditions, the likelihoodof future recurrence, the feasibility of traditional reme-dies to rectify the violations, and the need for protectionof employee sentiment as expressed through the authori-zation cards.NLRB v. Gissel Packing Co.,395 U.S. 575,614 (1969).Such little evidence as the record contains respectingthese matters indicates, if anything, that traditional reme-dies should - suffice to set matters, right in this case. Oneof the General Counsel's repeated arguments was thatSimon Shink had a long history of 'voluntary acquies-cence in union representation of employees at his otherbusiness enterprises. (The point was made in order toshow that he probably recognized the Union during hisconference with Scalza.) Animosity toward the Unionwas not even hinted at. Communications with Scalzawere always courteous in tone.Accordingly, I find no violation of Section 8(a)(5) ofthe Act by reason of circumstances-which would bringthe case within the doctrine ofGissel.'-III.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe unfair labor practices committed by the Respond-ent have a close, intimate, and substantial relationship totrade, traffic, and commerce among the several Statesand tend to. lead to labor disputes burdening and ob-structing commerce and the free flow of commerce. _CONCLUSIONS OF LAW --1.The Respondent is an employer engaged in com-merce within the meaing of Section-2(6) and (7) of theAct.-2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.The Respondent violated Section 8(a)(1) of the Actby soliciting grievances and promising its employeeshealth,major -medical, dental, optical, and other benefitsand safer trucks if they withdrew their membership inand support for the Union.4.TheRespondent did not commit any other viola-tions of the Act except as herein found.5.The unfair labor practices found above affect com-merce within the meaning of Section 2(6) and (7) of theAct.-THE REMEDYHaving found that the Respondent engaged in unfair- labor practices, I recommend that the Respondent be di-rected to cease and desist therefrom and take certain af-firmative Action to effectuate the policies of the Act.-The General Counsel' has requested relief by way of a"broad order": and the Respondent has specificallyargued the inappropriateness of a bargaining order.While the Respondent's conduct was of a type whichtended to undermine the union majority, the degree, ifisunproven.Accordingly, I do not find a bargainingorder to be appropriate under theguidelinesofNLRB v.Gissel Packing Co.,395 U.S.- 575 (1969). SeeJ.Coty Mes-senger Service,272 NLRB 268 (1984):. - . -On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed4-ORDERThe Respondent, Ednor Home Care,Inc.,Bethpage,New York, its officers, agents, successors, and assigns,shall1.Cease and desist from(a) Soliciting grievances of employees and promisingemployees health, major medical, - dental, optical, andother benefits and safer trucks in,order to induce them towithdraw their membership in and support for the-Union.(b) In'any like or related manner interfering with, re-straining, or coercing employees in, the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Post at its place of business in Bethpage, NewYork, copies of the attached notice marked "Appen-dix."5Copies of the notice, on forms provided by theRegional Director for Region 29, after being signed bytheRespondent's authorized representative, shall beposted by the Respondent immediately upon receipt andmaintainedfor 60 consecutive days in conspicuous placesincluding all places where notices to -employees are cus-tomarily posted. Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered, de-faced, or covered by any other material.4 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations,the findings,conclusions, and recommendedOrder shall,as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-posesS If this Order is enforced by a Judgment of a United States Court ofAppeals,the words in the notice reading"Posted by Order of the Na-tional Labor Relations Board"shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board " EDNOR HOMECARE399(b)Notify theRegionalDirectorinwritingwithin 20days from the date of this Order what steps the Respondent has taken to complyIT IS FURTHER RECOMMENDED that the complaint isdismissed insofar as it alleges violationsof the Act notspecifically foundTo bargain collectively through representativesof their own choiceTo act together for othermutual aidor protectionTo choosenot to engagein any of these protected concertedactivitiesAPPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe NationalLaborRelations Board has found that weviolated the NationalLaborRelationsAct and has ordered us to post and abideby this noticeSection 7of the Act givesemployees these rightsTo organizeTo form joinor assist any unionWE WILL NOT solicit grievances of employees in orderto mduce you to abandon your membership in or supportfor Local 819 International Brotherhood of TeamstersChauffeursWarehousemen and Helpers of America orany other unionWE WILL NOT promise you health major medicaldentalopticaland other benefits and safer trucks inorder to mduce you to withdraw your membership inand support for Local 819 or any other unionWE WILL NOT in any like or related manner interferewith restrain or coerce you in the exercise of the rightsguaranteed you by Section 7 of the ActEDNOR HOMECARE INC